                         UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA


 ADAM W. HAYNES,                                )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )    Case No. 1:20CV826
                                                )
 PITTSBURGH GLASS WORKS, LLC,                   )
                                                )
               Defendant.                       )
                                                )
                                                )


                                          ORDER

       This matter is before the Court on the parties’ Joint Rule 26(f) Report [Doc. #11]. The

Court has reviewed the Joint Report and approves it as submitted and as noted herein.

       The Court notes that supplementations under Rule 26(e) are due as provided in the

Joint Report but no later than the close of discovery, unless Court authorization is obtained

to provide corrective information required by Rule 26(e)(1)(A) after the close of discovery.

The Court also notes that all discovery must be completed by August 31, 2021, and that

deadline may not be altered by agreement of the parties absent a Court Order.

       IT IS THEREFORE ORDERED that the parties’ Joint Rule 26(f) Report [Doc. #11]

is approved as submitted and as noted herein.

       This, the 22nd day of December, 2020.

                                                      /s/ Joi Elizabeth Peake
                                                    United States Magistrate Judge




      Case 1:20-cv-00826-LCB-JEP Document 12 Filed 12/22/20 Page 1 of 1
